 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
     HUMERA ASLAM, an individual;              )   Case No.: 2:18-cv-10194-DDP (SSx)
12
     YASIR KHAN, an individual;                )
13                                             )   District Judge: Hon. Dean D. Pregerson
14
                        Plaintiff,             )   Magistrate: Hon. Suzanne H. Segal
                                               )
15         vs.                                 )   PROTECTIVE ORDER
16   NUTRIBULLET, L.L.C., a California )
     Limited Liability Company; CAPITAL )          Complaint Filed: December 7, 2018
17   BRANDS, L.L.C., a California Limited )
18   Liability Company; HOMELAND               )
     HOUSEWARES, L.L.C., a California )
19
     Limited Liability Company; CALL TO )
20   ACTION, L.L.C., a California Limited )
     Liability Company; NUTRILIVING,           )
21
     L.L.C., and Does 1 through 10, inclusive, )
22                                             )
23                      Defendants.            )
                                               )
24
25                                  PROTECTIVE ORDER
26           IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs,
27   HUMERA       ASLAM       and   YASIR      KHAN      (Plaintiff(s)”),   and   Defendant(s)
28   NUTRIBULLET, LLC, CAPITAL BRANDS, LLC, HOMELAND HOUSEWARES,

                                              1
                                        PROTECTIVE ORDER
 1   LLC, CALL TO ACTION, LLC AND NUTRILIVING (“Defendants”) (collectively
 2   the Plaintiffs and Defendant(s) are referred to as the “Parties” and each individually as a
 3   “Party”), through their counsel, that this Stipulated Protective Order shall govern the
 4   handling of any information produced or disclosed by any Party or non-Party in the
 5   above captioned matter (“Action”), including documents, depositions, deposition
 6   exhibits, interrogatory responses, responses to requests for admission, and other pretrial
 7   proceedings.
 8                               GOOD CAUSE STATEMENT:
 9            This action is likely to involve trade secrets and other valuable research,
10   development, commercial, financial, technical and/or proprietary information for which
11   special protection from public disclosure and from use for any purpose other than
12   prosecution of this action is warranted. Such confidential and proprietary materials and
13   information consist of, among other things, confidential business or financial
14   information, information regarding confidential business practices, or other confidential
15   research, development, or commercial information (including information implicating
16   privacy rights of third parties), information otherwise generally unavailable to the
17   public, or which may be privileged or otherwise protected from disclosure under state
18   or federal statutes, court rules, case decisions, or common law. Accordingly, to expedite
19   the flow of information, to facilitate the prompt resolution of disputes over
20   confidentiality of discovery materials, to adequately protect information the parties are
21   entitled to keep confidential, to ensure that the parties are permitted reasonable
22   necessary uses of such material in preparation for and in the conduct of trial, to address
23   their handling at the end of the litigation, and serve the ends of justice, a protective
24   order for such information is justified in this matter. It is the intent of the parties that
25   information will not be designated as confidential for tactical reasons and that nothing
26   be so designated without a good faith belief that it has been maintained in a
27   confidential, non-public manner, and there is good cause why it should not be part of
28   the public record of this case.

                                               2
                                         PROTECTIVE ORDER
 1         1. Any Party or non-Party may designate as confidential any documents,
 2   materials, or information which the designating Party considers in good faith to contain
 3   non-public, confidential or trade secret (information and which is disclosed through
 4   formal or informal discovery in this Action (hereinafter “Confidential Material”)
 5   including, but not limited to, any written response to interrogatories and requests for
 6   admission, documents produced in response to requests for production of documents or
 7   subpoenas, deposition transcripts including exhibits, and all information contained in
 8   those materials (collectively “Discovery Materials”). The Parties reserve their rights to
 9   jointly amend this Stipulation and to supplement the above list as additional categories
10   of Confidential Materials arise through the course of discovery.
11         2. Documents produced or written responses served in this Action in response to
12   a request for production, or otherwise, relating to matters that the designating Party
13   deems to be Confidential Material shall be designated as such at the time of production
14   or service of the response(s).    Each document or page of a written response so
15   designated shall be marked with the word “Confidential.”
16         3. Any Party may designate certain Discovery Materials as “Confidential –
17   Attorneys’ Eyes Only” (hereinafter, “Attorneys’ Eyes Only Material”).               This
18   designation shall be limited to such Discovery Materials that the designating Party
19   believes, in good faith, contain highly sensitive information, the disclosure of which is
20   likely to cause harm to the competitive position of the designating Party or the broader
21   disclosure of which would violate any Party or third parties’ constitutional right to
22   financial privacy. All Attorneys’ Eyes Only Materials are included within the meaning
23   of “Confidential” information as used in this Protective Order and, except with respect
24   to the classes of individuals who may view Attorneys’ Eyes Only Materials, all the
25   provisions set forth in the Protective Order that apply to Confidential Materials also
26   apply to Attorneys’ Eyes Only Materials. Documents produced or written responses
27   served in this Action in response to a request for production, or otherwise, relating to
28   matters that the designating Party deems to be Attorneys’ Eyes Only Material shall be

                                              3
                                        PROTECTIVE ORDER
 1   designated as such. Each document or page of a written response so designated shall be
 2   marked with the words “Confidential – Attorneys’ Eyes Only.”
 3         4. The production of any document, evidence or testimony not marked as
 4   Confidential or Confidential – Attorneys’ Eyes Only shall not constitute a waiver of any
 5   claim of confidentiality that may attach to the document and such materials.
 6         5. If any Party or non-Party inadvertently fails to designate any document(s) or
 7   written response(s) to a discovery request as Confidential or Attorneys’ Eyes Only
 8   Material at the time of production or service of the response, it may correct its error by
 9   notifying opposing counsel in writing and providing opposing counsel substitute copies
10   of any document(s) or response(s) appropriately marked as Confidential or Confidential
11   – Attorneys’ Eyes Only. Within ten (10) days of receipt of the substitute copies, the
12   receiving Party shall return the previously unmarked items and all copies thereof.
13   Similarly, if any Party inadvertently designates any document(s) or written response(s)
14   as Confidential or Attorneys’ Eyes Only Material, it may correct its error by notifying
15   opposing counsel in writing and providing opposing counsel with substitute copies of
16   the document(s) or response(s) without the Confidential or Confidential – Attorneys’
17   Eyes Only designation. Within ten (10) days of receipt of the substitute copies, the
18   receiving Party shall return the previously marked items and all copies thereof.
19         6. The receipt of any document, transcript, thing, or information designated
20   Confidential or Confidential – Attorneys’ Eyes Only shall not be construed as an
21   agreement by the receiving Party that any such document, transcript, thing, or
22   information is in fact Confidential or Attorneys’ Eyes Only Material, and shall not
23   operate as a waiver of the receiving Party’s right to challenge any such designation as
24   provided herein.
25         7. A Party may designate as Confidential or Attorneys’ Eyes Only Material, the
26   whole or a portion of any deposition testimony, regardless by whom given, which
27   contains or discloses Confidential or Attorneys’ Eyes Only Material.           The Party
28   designating any portion of a deposition as Confidential or Attorneys’ Eyes Only

                                              4
                                        PROTECTIVE ORDER
 1   Material may do so on the record at the deposition or shall serve a written statement on
 2   the Parties and court reporter specifying the portions of the deposition which are to be
 3   designated as Confidential or Attorneys’ Eyes Only Material within thirty (30) days
 4   after receipt of the deposition transcript. Except as otherwise designated on the record,
 5   the entire transcript shall be deemed Confidential prior to the expiration of the thirty-
 6   day period. If a document designated as Confidential or Attorneys’ Eyes Only Material
 7   is used as an exhibit at a deposition, that document and the deposition testimony
 8   concerning it shall be deemed Confidential or Attorneys’ Eyes Only Material regardless
 9   of whether a Party makes any formal designation thereof.
10         8. A Party shall have the right to have the following persons excluded from a
11   deposition before the taking of testimony designated as Confidential Material or before
12   the introduction of documents or exhibits designated as Confidential Material: all
13   persons except the court reporter, counsel of record, the Parties’ experts, the deponent
14   and the Parties (or their representatives who are involved in the handling, prosecution or
15   defense of this Action). Additionally, a Party shall have the right to exclude the Parties
16   (or their representatives) before the taking of testimony designated as Attorneys’ Eyes
17   Only or before introducing exhibits designated as Attorneys’ Eyes Only.
18         9. Confidential Material may be disclosed, given, shown, made available, or
19   communicated only to the following individuals and entities (and then only for purposes
20   of mediation or the prosecution or defense of this Action):
21         (a)    the Court and court personnel;
22         (b)    mediators, referees, or other neutral designees of the Court or the Parties
23                for the purpose of dispute resolution;
24         (c)    court reporters who record depositions or other testimony in this action;
25         (d)    outside counsel of record for the Parties, as well as their paralegals,
26                secretarial and clerical assistants, and employees of such counsel who are
27                actively working on this matter, including independent contractors
28                providing copy services or litigation support for the Parties;

                                               5
                                         PROTECTIVE ORDER
 1         (e)   the Parties and their employees and insurers who are actively involved in
 2               the prosecution or defense of this Action;
 3         (f)   independent experts that have been retained by the Parties in connection
 4               with this Action;
 5         (g)   any individual or entity expressly named in the particular Confidential
 6               Material as having authored or received the information contained in that
 7               Confidential Material; and
 8         (h)   any other person or Party upon the written agreement of the Party or non-
 9               party that designated the Confidential Material (which agreement may be
10               recorded in a deposition or other transcript), or pursuant to court order after
11               regularly-noticed motion.
12         10.     Attorneys’ Eyes Only Material may be disclosed only to the following
13   persons:
14         (a)   the Court and court personnel in accordance with paragraph 19 herein
15               below;
16         (b)   mediators, referees, or other neutral designees of the Court or the Parties
17               for the purpose of dispute resolution;
18         (c)   court reporters who record depositions or other testimony in this action;
19         (d)   outside counsel of record for the Parties, as well as their paralegals,
20               secretarial and clerical assistants, and employees of such counsel who are
21               actively working on this matter,
22         (e)   independent experts that have been retained by the Parties in connection
23               with this Action;
24         (f)   any individual or entity expressly named in the particular Confidential
25               Material as having authored or received the information contained in that
26               Confidential Material; and
27         (g)   any other person or Party upon the written agreement of the Party or non-
28               Party that designated the Attorneys’ Eyes Only Material (which agreement

                                              6
                                        PROTECTIVE ORDER
 1               may be recorded in a deposition or other transcript), or pursuant to court
 2               order after regularly-noticed motion.
 3         11.      In the event of a disclosure of Confidential or Attorneys' Eyes Only
 4   Materials to a person not authorized to have had such disclosure made to him or her
 5   under the provisions of this Stipulation and Protective Order, and in the event the Party
 6   responsible for having made or allowed such disclosure becomes aware of such
 7   disclosure, that Party shall immediately (a) notify in writing, counsel for the Party
 8   whose Confidential or Attorneys' Eyes Only Material has thus been disclosed of all
 9   relevant information concerning the nature and circumstances of such disclosure (b) use
10   its best efforts to retrieve all Confidential or Attorneys Eyes Only Materials (c) inform
11   the person or persons to whom unauthorized disclosures were made of all the terms of
12   this Order and (d) request such person or persons to execute “Exhibit A” that is attached
13   hereto. The responsible Party shall also take all reasonable measures promptly to
14   ensure that no further or greater unauthorized disclosure of Confidential or Attorneys'
15   Eyes Only Material is made by anyone.
16         12.      Before Confidential or Attorneys’ Eyes Only Material may be disclosed
17   to third-party consultants and independent experts that are being used or will be used in
18   connection with this Action, such persons must execute a written Confidentiality
19   Agreement, in the form set forth in Exhibit A attached hereto (“Confidentiality
20   Agreement”), acknowledging and agreeing not to discuss or otherwise disclose any
21   material designated Confidential or Confidential – Attorneys’ Eyes Only with or to any
22   person except person permitted to receive such Discovery Materials pursuant hereto,
23   who if appropriate, has executed a Confidentiality Agreement. In the event that the
24   person executes the written agreement, the counsel disclosing the Confidential or
25   Attorneys’ Eyes Only Materials shall maintain the executed written agreement.
26         13.      All Confidential or Attorneys’ Eyes Only Material provided in discovery
27   or otherwise in connection with the above-captioned Action shall be used for the
28   prosecution or defense of this Action, and for no other purpose.         Confidential or

                                              7
                                        PROTECTIVE ORDER
 1   Attorneys’ Eyes Only Material shall not be used or disclosed for any business,
 2   commercial or competitive purpose.
 3         14.      Nothing herein shall prevent any of the Parties from using Confidential
 4   or Attorneys’ Eyes Only Material in any trial in this Action or from seeking further
 5   protection with respect to the use of any Confidential or Attorneys’ Eyes Only Material
 6   in any trial in this Action. Means to preserve the confidentiality of Confidential or
 7   Attorneys’ Eyes Only Material presented at any trial shall be considered and, to the
 8   extent reasonably possible, implemented in advance of such trial.
 9         15.      A Party shall not be obligated to challenge the designation of any
10   documents or information as Confidential or Attorneys’ Eyes Only Material at the time
11   the designation is made, and a failure to do so shall not preclude a subsequent challenge
12   to the designation. In the event of a dispute with respect to the designation of any
13   discovery material as Confidential or Attorneys’ Eyes Only Material, counsel shall
14   attempt to resolve the dispute on an informal basis before presenting the matter to the
15   Court for resolution. If a resolution cannot be reached, the Party challenging the
16   Confidential or Confidential – Attorneys’ Eyes Only designation shall send a written
17   notice to the designating Party identifying the challenged Confidential or Attorneys’
18   Eyes Only Material, stating the reasons that the Confidential or Attorneys’ Eyes Only
19   Material is being challenged, and giving notice that the Party will move the Court to
20   remove the designation of such information as “Confidential” or “Confidential –
21   Attorneys’ Eyes Only.” Until such time as the challenge is resolved, such Confidential
22   or Attorneys’ Eyes Only Material shall be maintained in accordance with this Stipulated
23   Protective Order.
24         16.      Nothing in this Stipulation and Protective Order shall be deemed in any
25   way to restrict the use of documents or information that are lawfully obtained or
26   publicly available to a Party independently from discovery in this action, whether or not
27   the same material has been obtained during the course of discovery in the action and
28   whether or not such documents or information have been designated as Confidential or

                                              8
                                        PROTECTIVE ORDER
 1   Confidential – Attorneys’ Eyes Only.
 2            17.   This Stipulated Protective Order may be modified at any time for good
 3   cause shown, and shall not preclude any application to the Court seeking greater or
 4   lesser protection for specific documents or seeking termination of the protection
 5   provided hereunder for specific material or information.
 6            18.   Nothing in this Stipulated Protective Order shall limit or affect the right
 7   of a Party to disclose or to authorize disclosure of Discovery Materials produced by that
 8   Party.
 9            19.   All documents, transcripts, pleadings, motions, and other Discovery
10   Materials filed or lodged with the Court comprising, containing, or reflecting Attorneys’
11   Eyes Only Material shall be filed or lodged under seal pursuant to the Federal Rules of
12   Civil Procedure and or Local Rules, and shall designate the particular aspects of such
13   filings or lodging that contain Attorneys' Eyes Only Material.
14            20.   The Parties shall meet and confer regarding the procedures for use of
15   any Confidential Materials or Attorney’s Eyes Only Materials at trial and shall move
16   the Court for entry of an appropriate order.
17            21.   No later than thirty (30) days from the unappealed or unappealable final
18   resolution or settlement of this action, all Confidential and Attorneys’ Eyes Only
19   Material, including copies, extracts, or summaries of such materials, within the
20   possession, custody or control of counsel for a Party shall be delivered to counsel for
21   the Party who produced the Confidential or Attorneys’ Eyes Only Material, or in lieu
22   thereof, shall certify in writing that all Confidential or Attorneys’ Eyes Only Material
23   has been destroyed. Notwithstanding the above, counsel of record may retain a set of
24   pleadings, exhibits, and their own attorney and consultant work product for archival
25   purposes, including portions of any such papers that contain or disclose Confidential or
26   Attorneys’ Eyes Only Material. Any such archival copies that contain or constitute
27   Confidential or Attorneys’ Eyes Only Material remain subject to this Stipulated
28   Protective Order.

                                               9
                                         PROTECTIVE ORDER
 1         22.       Nothing in this Stipulated and Protective Order shall be deemed to limit,
 2   prejudice, or waive any right of the Parties: (a) to resist discovery with respect to, or to
 3   seek to obtain additional or different protection for, material claimed to be protected
 4   work product or privileged under federal or California law, material as to which a Party
 5   claims a legal obligation not to disclose, or Material not required to be provided
 6   pursuant to federal or California law; (b) to seek to modify or obtain relief from any
 7   aspect of this Protective Order; (c) to object to the use, relevance or admissibility at trial
 8   or otherwise of any material, whether or not designated in whole or in part as
 9   Confidential Material governed by this Protective Order; or (d) otherwise to require that
10   discovery be conducted according to governing laws and rules.
11         23.       This Stipulated Protective Order shall survive the final conclusion of this
12   Action and continue in full force and effect, and the Court shall retain jurisdiction to
13   enforce this Stipulated Protective Order.
14            By executing a copy of this Stipulated Protective Order, each of the attorneys
15   named below and the Parties they represent undertake to abide by and be bound by its
16   provisions.
17         24.       The Defendants shall file a fully executed copy this Stipulated Protective
18   Order with the Court within five (5) court days of receipt of the executed Stipulated
19   Protective Order from Plaintiffs.
20   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
21
22    DATED: January 7, 2020
23                                             YOKA & SMITH, LLP
24
                                         By: /s/ ALICE CHEN SMITH
25                                           Walter M. Yoka
26                                           David T. McCann
                                             R. Bryan Martin
27
                                             Alice Chen Smith
28                                           Davida M. Frieman

                                                10
                                          PROTECTIVE ORDER
 1                                  Attorneys for Defendants,
                                    Nutribullet, LLC; Capital Brands, LLC;
 2                                  Homeland Housewares, LLC; Call To
 3                                  Action, LLC; and Nutriliving, LLC
 4
     DATED: January 7, 2020         ABIR COHEN TREYZON SALO, LLP
 5
 6
                              By:   /s/ AARON LAVINE
                                    Boris Treyzon
 7                                  Douglas Rochen
 8                                  Aaron Lavine
                                    Attorneys for Plaintiff
 9
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED
10
11
12
     DATED: January 7, 2020    _________________________________
                                  Judge Dean Pregerson
13
                                    United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                    11
                              PROTECTIVE ORDER
 1                                        EXHIBIT 4A
 2   ACKNOWLEDGMENT OF AGREEMENT TO BE BOUND BY STIPULATION
 3                               AND PROTECTIVE ORDER
 4
 5            I, ____________________________________ [print or type full name], of
 6   ____________________________________________________ [print or type full
 7   address], declare under penalty of perjury that I have read in its entirety and understand
 8   the Protective Order that was issued by the United States District Court for the Central
 9   District of California on ________________________[date] in the case of
10   ______________________________________________________                               Case
11   No.:___________________________, I agree to comply with and to be bound by all
12   the terms of this Protective Order, and I understand and acknowledge that failure to so
13   comply could expose me to sanctions and punishment for contempt.               I solemnly
14   promise that I will not disclose in any manner any information or item that is subject to
15   this Protective Order to any person or entity except in strict compliance with this Order,
16   even if such enforcement proceedings occur after termination of this action.
17            I hereby appoint ___________________________________ [print or type full
18   name] of ______________________________________[print or type full address and
19   telephone number] as my California agent for service of process in connection with this
20   action or any proceedings related to enforcement of this Order.
21   Date:________________________
22   City and State sworn and signed:____________________________________
23   Printed Name:____________________________________
24   Signature:_______________________________________
25
26
27
28


                                              12
                                        PROTECTIVE ORDER
